DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment to the Title of the Specification
Applicant has amended the title of the specification to be more descriptive (see applicant’s response of 7/5/2022). The amendment to the title of the specification is hereby entered.

Reasons for Allowance
Claims 2-4 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 2 and 4 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 2 that requires “F is a divalent group derived from a tetracarboxylic dianhydride, represented by the formula (3)” (see lines 11-12 of claim 2) in conjunction with “C7 to C12 arylenealkylene group” (see 6th last and 5th last lines of claim 2).   Also see applicant’s arguments (see REMARKS of 7/5/2022, page 8), which are persuasive.
Claim 3 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations that requires “F’ is a divalent group derived from a tetracarboxylic dianhydride, represented by the formula (3)” (see lines 11-12 of claim 3) in conjunction with “C7 to C12 arylenealkylene group” (see 6th last and 5th last lines of claim 3).  Also see applicant’s arguments (see REMARKS of 7/5/2022, page 8), which are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892